PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,763,300
Issue Date:    01 Sep 2020
Application No. 16/007,113
Filing or 371(c) Date: 13 Jun 2018
Attorney Docket No.  31411/04575 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed 16 October 2020, which is being treated as a request under 37 CFR 3.81(b)1 to correct the information of the assignee on the front page of the above-identified patent by way of a Certificate of Correction.  

The petition is DISMISSED.  

Petitioner requests issuance of a Certificate of Correction to add the second Assignee as shown in the Corrective Assignment recordation at reel/frame nos. 053826/0684, recorded 21 September 2020.    

37 CFR 3.81(b) permits the patent to issue in the name of an assignee, if the assignment was submitted after payment of the issue fee but prior to issuance of a patent.  Since there is no assignment correction adding the second assignee filed prior to issuance, a Certificate of Correction would not be in order.  See MPEP Section 307. 

Assignees’ names and addresses (assignment data) printed in a patent, are based solely on information supplied in the appropriate space for identifying the assignment data on the Issue Fee Transmittal Form (PTOL-85b).

A review of Office records confirm the Corrective Assignment was not recorded until 21 September 2020, which was after issuance of the patent on 01 September 2020.  The request does not comply with 37 CFR 3.81(b), since the assignment was not submitted for recordation before the patent issued. See 37 CFR 3.81(b). Accordingly, the request under 37 CFR 3.81(b) cannot be granted.
 
There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of  Yizhou Liu, appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party in whose behalf he/she acts.

Inquiries concerning this decision should be directed to the undersigned at (571) 272-6735.  


/Diane C. Goodwyn/ 
Diane C. Goodwyn
Paralegal Specialist
Office of Petitions




    
        
            
    

    
        1 See MPEP 1309, subsection II; and Official Gazette of June 22, 2004.